DETAILED ACTION

Notice of Amendment
The Amendment filed 12/20/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In Claim 1, Line 9, the word “circumfrence” has been amended to recite –circumference--.


Allowable Subject Matter
Claims 1, 3-5, 7-9, 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach, or reasonably suggest, an endoscope shaft in which the inner layer of plastic has a melting point 20°C lower than the melting point of the plastic of the outer layer and bulges of the outer layer protrude through a structuring layer formed of a woven fabric and into the inner layer or bulges of the inner layer .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US20020010386 US20030216616 US20120071722 US20050061381 US20050020881 US20030220543 US20020028984 US20150032104 US20050020882 US20050171591 US20120097194 US20100217257 US20200155805 US20160136387 US20210213243 US20120180896 US20210386968 US20090166913 US20200406025 US20200324077 US20090165881 US20190224447 US20170079546 US20210045644 US20190224446 US20080091169 US20180310957 US20180185610 US20090171319 US6860849 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        January 22, 2022